DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motorola et al., “Interim Agreement: Determination of NSSAI based on UE policy,” 3GPP Draft, S2-166603, vol. SA WG2, No. Reno, Nevada, November 8, 2016, pp. 1-3, hereinafter referred to as D1.
Regarding claims 1 and 8, D1 discloses network slice selection assistance, which comprises:
a first device receiving network slice information sent by a second device, wherein the network slice information is to indicate multiple network slices (Referring to pages 1-3, UE (first device) provides network slice selection assistance information consisting of a set of parameters to the network (second device) to select the set of RAN and CN part of the network slice instances (multiple network slices) for the UE.  See page 2.);
the first device determining a target network slice from the multiple network slices according to the network slice information, the target network slice comprising at least one network slice supported by the first device (Referring to pages 1-3, the UE provides NSSAI in RRC and NAS, the NSSAI indicates the slice/service types, which refers to the expected network behavior in terms of features and services, which may select from the potentially multiple network slice instances that comply with the indicated slice/service types, which is performed by the network.  See page 2.); and
the first device performing wireless communication according to the target network slice (Referring to pages 1-3, the UE is served by the selected network slice according to the network.  See page 3), wherein the first device is a terminal device (Referring to pages 1-3, UE), the second device is a network device (Referring to pages 1-3, network).

Regarding claims 5 and 12, D1 discloses wherein the first device is a network device, the second device is a terminal device, and the first device performing wireless communication according to the target network slice comprises (Referring to pages 1 and 2, the network and UE can be considered as first and second devices, respectively,) at least one of: the network device performing resource configuration for the terminal device according to the target network slice (Referring to page 1, the network can assign priority for applications thereby configuring for the UE the targeted network slice); and the network device triggering handover or redirection of the terminal device to a cell which having the target network slice belongs according to the target network slice.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Motorola et al., “Interim Agreement: Determination of NSSAI based on UE policy,” 3GPP Draft, S2-166603, vol. SA WG2, No. Reno, Nevada, November 8, 2016, pp. 1-3, hereinafter referred to as D1, in view of Apple, “A Solution of Network Slice Selection and Association,” S2-164599, SA WG2 Meeting, August 29, 2016, pp. 1-6, hereinafter referred to as D2.
Regarding claims 2 and 9, D1 does not disclose wherein the method further comprises: the first device acquiring at least one of first priority information and second priority information, wherein the first priority information is to indicate a sequence of processing network slices supported by the second device, the second priority information is to indicate a sequence of processing network slices supported by the first device; wherein the first device determining the target network slice from the multiple network slices according to the network slice information comprises: the first device determining the target network slice from the multiple network slices according to at least one of the first priority information and the second priority information.
D2, see pages 4 and 5, teaches:
6. Based on operator’s network slice selection policies, the NSSF selects a NSID according to the information got in step 3 and step 5. If the UE preferred NSID is provided (first priority information) and matches the selection policy, it will have highest priority among all matching NSIDs (first device determining the target network slice form the multiple network slices according to the network slice information according to the first priority information). If the UE preferred NSID does not match the selection policy, the NSSF shall select the one with highest priority among all matching NSIDs (equivalent to a second priority information indicating a sequence of processing network slices supported by the first device as the matching NSIDs are a series in ordered priority). A Network Slice ID is associated with one CP entry point and a set of CP Network Functions and UP Network Functions
7. The NSSF sends the NS selection result message to the RAN node, containing the selected NSID (in this case NSID1) and associated CP entry point (in this case CP entry point1) IP address information.
8. The RAN node sends a connection request message to the CP entry point1 carrying the NAS connection request message, with the selected NSID1 and RAN node ID. The RAN node establishes UE context with the selected NSID1 and CP entry point1 IP address.
9. The CP entry point1 starts the connection establishment procedure as pre-defined for the selected NSID1. 
NOTE: The connection establishment procedure may be network slice specific, involving different network functions. The connection establishment procedure may include one or more of the following parts: authentication, temporary ID allocation, IP address allocation, session establishment, etc. 
10. The CP entry point1 sends a connection establishment response message to the RAN node, carrying the NAS connection establishment response and UP NF1 IP address. The RAN node updates UE context adding routing information e.g. UP NF1 IP address, corresponding AS connection ID.
11. The RAN node sends the NAS connection establishment response to the UE containing information e.g. temporary UE ID, IP address allocated for the UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the data on network slice selection of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to ensure user equipment connectivity for UE preferred network slices.

Claim 3, 4, 6, 7, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 in further view of Hong et al. (US 2020/0059987 A1), hereinafter referred to as D3.
Regarding claims 3, 4, 10, and 11, D1 does not disclose wherein the network slice information comprises the first priority information, and the first device acquiring the first priority information comprises: the first device acquiring the first priority information from the network slice information/wherein the first device acquiring at least one of the first priority information and the second priority information comprises: the first device acquiring at least one of the first priority information and the second priority information during an initiation of a handover.
D3 teaches while a UE is located in a source cell (or a current cell or a camped cell), the UE may recognize whether a neighbor cell to which the UE is intended to move (handover) supports/allows a specific network slice based on on-demand system information associated with network slicing related system information or network slicing related minimum system information of a neighbor cell, or indication information over RRC dedicated signaling (e.g., an RRC release message) for identifying whether the neighbor cell supports the network slicing.  When the neighbor cell does not support/allow the specific network slice, while the UE transmits and receives data through network slicing in the source cell, the UE may request a network slicing service to an application server for supporting the specific network slice through unicast, reselect a cell supporting/allowing the specific network slice, or reselect a cell by generating a cell reselection priority of the cell not supporting/allowing the specific network slice to be a lower priority (acquiring one of the first priority during handover intiation). To this end, the NR cell may generate the cell reselection priority differently according to whether the neighbor cell supports/allows the specific network slice, and then indicate this to the UE. The UE may perform cell reselection by assigning a priority to a cell supporting/allowing the specific network slice configured for the UE (first priority information acquired from the network slice information). When one or more network slices are configured for the UE, the UE may perform the cell reselection based on a cell reselection priority of a network slice (e.g., selecting a network slice having a higher priority) according to network slice priority information configured/allowed/indicated by a core network entity.  See paragraphs 0070-0072.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the data on network slice selection of D3 in the system of D1 and D2.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to ensure user equipment connectivity for moving users without interruption.

Regarding claims 6 and 13, D1 does not disclose wherein the first device is an access network device, and the first device acquiring the first priority information comprises: the access network device receiving the first priority information authenticated by a core network device and sent by the terminal device.
D3 teaches while a UE is located in a source cell (or a current cell or a camped cell, equivalent access network device), the UE may recognize whether a neighbor cell to which the UE is intended to move supports/allows a specific network slice based on on-demand system information associated with network slicing related system information or network slicing related minimum system information of a neighbor cell, or indication information over RRC dedicated signaling (e.g., an RRC release message) for identifying whether the neighbor cell supports the network slicing.  When the neighbor cell does not support/allow the specific network slice, while the UE transmits and receives data through network slicing in the source cell, the UE may request a network slicing service to an application server for supporting the specific network slice through unicast, reselect a cell supporting/allowing the specific network slice, or reselect a cell by generating a cell reselection priority of the cell not supporting/allowing the specific network slice to be a lower. To this end, the NR cell may generate the cell reselection priority differently according to whether the neighbor cell supports/allows the specific network slice, and then indicate this to the UE. The UE may perform cell reselection by assigning a priority to a cell supporting/allowing the specific network slice configured for the UE (first priority information acquired from the network slice information). When one or more network slices are configured for the UE, the UE may perform the cell reselection based on a cell reselection priority of a network slice (e.g., selecting a network slice having a higher priority) according to network slice priority information configured/allowed/indicated by a core network entity as requested by the UE.  See paragraphs 0070-0072.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the data on network slice selection of D3 in the system of D1 and D2.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to ensure user equipment connectivity for moving users without interruption.

Regarding claims 7 and 14, D1 does not disclose wherein the first device is an access network device, the method further comprises: the access network device sending the first priority information to a core network device when determining that the first priority information needs to be authenticated; and the access network device receiving an acknowledgement message of the priority information sent by the core network device
D3 teaches while a UE is located in a source cell (or a current cell or a camped cell, equivalent access network device), the UE may recognize whether a neighbor cell to which the UE is intended to move supports/allows a specific network slice based on on-demand system information associated with network slicing related system information or network slicing related minimum system information of a neighbor cell, or indication information over RRC dedicated signaling (e.g., an RRC release message) for identifying whether the neighbor cell supports the network slicing.  When the neighbor cell does not support/allow the specific network slice, while the UE transmits and receives data through network slicing in the source cell, the UE may request a network slicing service to an application server for supporting the specific network slice through unicast, reselect a cell supporting/allowing the specific network slice, or reselect a cell by generating a cell reselection priority of the cell not supporting/allowing the specific network slice to be a lower. To this end, the NR cell may generate the cell reselection priority differently according to whether the neighbor cell supports/allows the specific network slice, and then indicate this to the UE. The UE may perform cell reselection by assigning a priority to a cell supporting/allowing the specific network slice configured for the UE (first priority information acquired from the network slice information). When one or more network slices are configured for the UE, the UE may perform the cell reselection based on a cell reselection priority of a network slice (e.g., selecting a network slice having a higher priority) according to network slice priority information configured/allowed/indicated by a core network entity as requested by the UE, in which the changed cell is equivalent to the claimed acknowledgement as the serving cell is transitioned based upon a neighboring cell being selected.  See paragraphs 0070-0072.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the data on network slice selection of D3 in the system of D1 and D2.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to ensure user equipment connectivity for moving users without interruption.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 8, 9, 10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, and 9 of U.S. Patent No. 11140544 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application claim
Patent claim
1. A wireless communication method, comprising: a first device receiving network slice information sent by a second device, wherein the network slice information is to indicate multiple network slices; the first device determining a target network slice from the multiple network slices according to the network slice information, the target network slice comprising at least one network slice supported by the first device; and the first device performing wireless communication according to the target network slice; wherein the first device is a network device and the second device is a terminal device.


















2. The method according to claim 1, wherein the method further comprises: the first device acquiring at least one of first priority information and second priority information, wherein the first priority information is to indicate a sequence of processing network slices supported by the second device, the second priority information is to indicate a sequence of processing network slices supported by the first device; wherein the first device determining the target network slice from the multiple network slices according to the network slice information comprises: the first device determining the target network slice from the multiple network slices according to at least one of the first priority information and the second priority information.

3. The method according to claim 2, wherein the network slice information comprises the first priority information, and the first device acquiring the first priority information comprises: the first device acquiring the first priority information from the network slice information.

5. The method according to claim 1, wherein the first device performing wireless communication according to the target network slice comprises at least one of the network device performing resource configuration for the terminal device according to the target network slice; and the network device triggering handover or redirection of the terminal device to a cell having the target network slice according to the target network slice.

6. The method according to claim 2, wherein the first device is an access network device, and the first device acquiring the first priority information comprises: the access network device receiving the first priority information authenticated by a core network device and sent by the terminal device.

8. A wireless communication device, wherein the device is a first device, and the device comprises a memory, a processor, a transceiver, and a communication interface, wherein the memory is stored with instructions, which when executing on the processor, causes the wireless communication device to: receive, by the transceiver, network slice information sent by a second device, wherein the network slice information is to indicate multiple network slices; determine, by the processor, a target network slice from the multiple network slices according to the network slice information, the target network slice comprising at least one network slice supported by the first device; and perform wireless communication, by the communication interface, according to the target network slice; wherein the first device is a network device and the second device is a terminal device.


















9. The device according to claim 8, wherein the wireless communication device is further caused to: acquire, by the transceiver, at least one of first priority information and second priority information, wherein the first priority information is to indicate a sequence of processing network slices supported by the second device, the second priority information is to indicate a sequence of processing network slices supported by the first device; and determine, by the processor, the target network slice from the multiple network slices according to at least one of the first priority information and the second priority information.

10. The device according to claim 9, wherein the network slice information comprises the first priority information, and the wireless communication device is further caused to: acquire the first device acquiring the first priority information from the network slice information.

13. The device according to claim 9, wherein the first device is an access network device which is further caused to: receive the first priority information authenticated by a core network device and sent by the terminal device.
1. A wireless communication method, comprising: a first device receiving network slice information sent by a second device, wherein the network slice information is to indicate multiple network slices; the first device determining a target network slice from the multiple network slices according to the network slice information, the target network slice comprising at least one network slice supported by the first device; and the first device performing wireless communication according to the target network slice; wherein the first device is a terminal device and the second device is a network device; and wherein the method further comprises: the first device acquiring at least one of first priority information and second priority information at an initial attach phase of the first device, wherein the first priority information is to indicate a sequence of processing network slices supported by the second device, the second priority information is to indicate a sequence of processing network slices supported by the first device; wherein the first device determining the target network slice from the multiple network slices according to the network slice information comprises: the first device determining the target network slice from the multiple network slices according to at least one of the first priority information and the second priority information.

See claim 1.


















2. The method according to claim 1, wherein the network slice information comprises the first priority information, and the first device acquiring the first priority information comprises: the first device acquiring the first priority information from the network slice information.

3. The method according to claim 1, wherein the first device performing wireless communication according to the target network slice comprises at least one of: the terminal device accessing the network device according to the target network slice; and the terminal device residing in a cell having the target network slice according to the target network slice.



8. The method according to claim 7, wherein the second device sending first priority information to the first device comprises: the terminal device sending the first priority information authenticated by a core network device to an access network device.


9. A wireless communication device, wherein the device is a first device, and the device comprises a memory, a processor, a transceiver, and a communication interface, wherein the memory is stored with instructions, which when executing on the processor, causes the wireless communication device to: receive, by the transceiver, network slice information sent by a second device, wherein the network slice information is to indicate multiple network slices; determine, by the processor, a target network slice from the multiple network slices according to the network slice information, the target network slice comprising at least one network slice supported by the first device; and perform wireless communication, by the communication interface, according to the target network slice; wherein the first device is a terminal device and the second device is a network device; and wherein the wireless communication device is further caused to: acquire, by the transceiver, at least one of first priority information and second priority information at an initial attach phase of the first device, wherein the first priority information is to indicate a sequence of processing network slices supported by the second device, the second priority information is to indicate a sequence of processing network slices supported by the first device; and determine, by the processor, the target network slice from the multiple network slices according to at least one of the first priority information and the second priority information; wherein the first device determines the target network slice from the multiple network slices according to the first priority information.
See claim 9.















10. The device according to claim 9, wherein the network slice information comprises the first priority information, and the acquiring the first priority information comprises: acquiring the first priority information from the network slice information.


See claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US 20170164349 A1) – network slice selection in radio networks.
Chen et al. (US 20190261187 A1) – sending, by an access network device, a slice resource adjustment message to a terminal, where the slice resource adjustment message includes target resource information, and wherein the slice resource adjustment message is used to instruct the terminal to adjust a resource of a slice currently accessed by the terminal to the target resource.
Duan et al. (US 20190261233 A1) – a terminal determines second network slice information to which first network slice information is mapped, where the first network slice information is information about a first network slice accessed by the terminal, the second network slice information is information about a second network slice, the first network slice is a network slice in a first network, and the second network slice is a network slice in a second network.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462